DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
“a plurality of the first light emitting blocks, the first light emitting blocks” in lines 11-12 should be “the plurality of first light emitting blocks, the plurality of first light emitting blocks”.
“a plurality of the second light emitting electrodes thereon” in lines 3-4 should be “the plurality of second light emitting blocks thereon”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US PG-Pub No.: 2018/0277592 A1, hereinafter, “Moon”).
Regarding claim 1, Moon discloses an array substrate (100; Moon, FIGs. 1, 3, and 5-6), comprising:
a substrate (not shown, but it is inherent that the array substrate has a substrate);
a first electrode layer (anode in FIGs. 5 and 6) formed on the substrate;
a light emitting layer (OL, FIGs. 5 and 6) formed on the first electrode layer (anode) and comprising a first light emitting area (135 in 120, FIGs 1 and 3) and a second light emitting area (125 in 120, FIGs. 1 and 3), the first light emitting area (135 in 120) comprising a plurality of first light emitting blocks (¶ [0047] discloses 135 can have a plurality of TPs), the second light emitting area (125 in 120) comprising a plurality of second light emitting blocks (FP and SP, FIG. 3), the first light emitting blocks (TPs) and the second light emitting blocks (FP and SP) formed by the same process (even though See MPEP § 2113(I));
a second electrode layer (cathode in FIGs. 5 and 6) formed on the light emitting layer (OL),
wherein the first electrode layer (anode) comprises a plurality of first electrodes corresponding to the first light emitting area (135 in 120, FIG. 6 and ¶ [0047]), each of the first electrodes (anode) corresponds to a plurality of the first light emitting blocks (TPs in 120), the first light emitting blocks (TPs in 120) on the same first electrode (anode) have the same color (¶ [0016]), and
the first light emitting area (135 in 120) is a transparent area (FIG. 3), and the second light emitting area (125 in 120) is a non-transparent area (FIG. 3).

Regarding claim 2, Moon discloses the array substrate according to claim 1, wherein at least part of the first light emitting area (135 in 120) is surrounded by the second light emitting area (125 in 120, FIG. 3).

Regarding claim 3, Moon discloses the array substrate according to claim 1, wherein the first electrodes (anode) are strip electrodes, and the first electrodes are arranged in one row and multiple columns, one column and multiple rows, two columns and multiple rows, two rows and multiple columns or multiple rows and multiple columns (FIGs. 3, 5, and 6).

Regarding claim 4, Moon discloses the array substrate according to claim 3, wherein a column direction of the first electrodes is parallel or perpendicular to a column direction of the first light emitting blocks (FIG. 3).

Regarding claim 5, Moon discloses the array substrate according to claim 1, wherein the first electrode layer (anode) further comprises a plurality of second electrodes (anode for SP and FP) corresponding to the second light emitting area (125 in 120), and each of the second electrodes (anode for SP and FP) corresponds to a plurality of the second light emitting electrodes thereon (FIG. 3).

Regarding claim 10, Moon discloses the array substrate according to claim 1, wherein the first light emitting blocks (TPs in 120) corresponding to two adjacent ones of the first electrodes (anode) are aligned or misaligned (FIG. 3 and ¶ [0047]).

Regarding claim 11, Moon discloses the array substrate according to claim 1, wherein the first electrode layer (anode) is an anode, the second electrode layer (cathode) is a cathode, the second electrode layer (cathode) is a planar electrode (FIGs. 5 and 6), the second electrode layer (anode in FIGs. 5 and 6) comprises a fifth electrode (anode in FIG. 6) provided corresponding to the first light emitting area (135 in 120), and the fifth electrode (anode in FIG. 6) is a planar electrode (FIG. 6).

Regarding claim 13, Moon discloses the array substrate according to claim 1, wherein a shape of a projection of each of the first electrodes (anode) on the base 

Regarding claim 17, Moon discloses the array substrate according to claim 1, wherein the first light emitting blocks (TPs in 120) and the second light emitting blocks (SP and FP in 120) are all arranged in a plurality of columns, and at least one of the first light emitting blocks (TPs) in the same column and at least one of the second light emitting blocks (SP or FP) disposed in the same column and close to the first light emitting area (135 in 120) constitute a pixel repeat unit (120, FIGs. 1 and 3).

Regarding claim 18, Moon discloses the array substrate according to claim 1, wherein the first electrode layer (anode) and/or the second electrode layer (cathode) are made of a transparent material and a light transmittance of the transparent material is larger than or equal to 90% (Moon, ¶ [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG-Pub No.: 2018/0277592 A1, hereinafter, “Moon”), as applied to claim 1 above, and further in view of Hirakata et al. (US PG-Pub No.: 2016/0042702 A1, hereinafter, “Hirakata”).
Regarding claim 14, Moon discloses the array substrate according to claim 1.
Moon is silent regarding a pixel defining layer formed on the first electrode layer (anode) and comprising a plurality of first pixel defining holes provided corresponding to the first light emitting area (135 in 120), and each of the first pixel defining holes corresponds to at least one of the first light emitting blocks (TPs in 135).
However, Hirakata discloses an array substrate (see Hirakata, FIG. 2C), comprising a pixel defining layer (141, FIG. 2C) formed on a first electrode layer (FIG. 2C) and comprising a plurality of first pixel defining holes provided corresponding to a first light emitting area (FIG. 2C), and each of the first pixel defining holes corresponds to at least one of first light emitting blocks (131R/131G/131B).


Regarding claim 15, Moon in view of Hirakata discloses the array substrate according to claim 14, wherein the pixel defining layer further comprises a plurality of second pixel defining holes corresponding to the second light emitting area (125 in 120), and a size of each of the second pixel defining holes is equal to or smaller than a size of each of the first pixel defining holes (Moon, FIG. 3; SP or FP is smaller than TP).

Allowable Subject Matter
Claims 6-9, 12, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 6, in particular, a column direction of the first electrodes is the same as a column direction of the second electrodes, and in the column direction, a width of each of the first electrodes is larger than or equal to a width of each of the second electrodes.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 7, in particular, each of the first electrodes corresponds to a plurality of columns of the first light emitting blocks along a first direction, and two adjacent ones of the first light emitting blocks corresponding to the 
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 9, in particular, each of the first electrodes comprises: a plurality of first sub-electrodes, adjacent ones of the first sub-electrodes in a second direction are arranged in a misaligned manner, each of the first sub-electrodes corresponds to a column of the first light emitting blocks arranged along a first direction, each of the first sub-electrodes comprises a plurality of strip electrodes or block electrodes, and the second direction is perpendicular to the first direction; and a connecting portion electrically connecting two adjacent ones of the strip electrodes or block electrodes.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 12, in particular, both edges of each of the first electrodes in the column direction are wave-shaped, peaks of the two wave-shaped edges are arranged opposite to each other, and troughs of the two wave-shaped edges are arranged opposite to each other; and/or both edges of each of the first light emitting blocks in the column direction of the first electrodes are wave-shaped, peaks of the two 
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 16, in particular, the first light emitting blocks and the second light emitting blocks are all arranged in a plurality of columns and in one-to-one correspondence; and a color of the first light emitting blocks in the same column is the same as a color of a first one of the second light emitting blocks in the column and close to the first light emitting area.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 19, in particular, the encapsulation layer comprises a polarizer covering the second light emitting area, without covering the first light emitting area. Claim 20 depends upon claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/XIA L CROSS/Examiner, Art Unit 2892